

 
First Amendment to
Employment Agreement
 
 
THIS AMENDMENT is made by and between REPUBLIC FIRST BANCORP, INC. (referred to
herein as the "Company"), REPUBLIC BANK (formerly known as Republic Fist Bank,
and referred to herein as the "Bank") and HARRY D. MADONNA (the "Executive").
 
WHEREAS, the Company, the Bank and Executive are parties to an Employment
Agreement dated May 10, 2013 (the "Employment Agreement"); and
 
WHEREAS, Paragraph 11 of the Employment Agreement provides that the parties may
amend the Employment Agreement by agreement in writing; and
 
WHEREAS, the parties desire to amend the Employment Agreement in order to reduce
the amount of regular compensation that is paid to Executive, to provide for an
additional grant of stock options, and to modify the amount of severance
benefits provided for under the Employment Agreement.
 
NOW, THEREFORE, in consideration of these premises and intended to be legally
bound hereby, the Employment Agreement is hereby amended as follows, effective
as of March 12, 2015:
 
1.
Each reference in the Employment Agreement to Republic First Bank is amended to
refer to Republic Bank.

 
2.
Section 3(a) is hereby amended by restating the first sentence thereof in its
entirety, to read:

 
(a)           Regular Compensation.  For all services rendered by the Executive
under this Agreement, the Employers shall pay the Executive in accordance with
the normal payment practices of the Employers an annual base salary of Four
Hundred Fifteen Thousand Dollars ($415,000) (the “Base Salary”), commencing with
the pay period starting March 1, 2015.
 
3.           Section 3(b) is hereby amended by adding the following new sentence
between the current second and third sentences thereof, as follows:
 
        Notwithstanding the foregoing, effective March 12, 2015, and as of each
March 12 thereafter, so long as the Executive remains employed under the terms
of this Agreement, the Executive will annually be granted options with respect
to no less than 100,000 shares of Company stock, such options to become vested
on year after the dates of grant or upon the earlier occurrence of either a
Change of Control or a Termination Event (as such terms are defined herein).
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Section 5(a) is hereby amended by restating the first sentence
thereof in its entirety, to read as follows:
 
(a)           In the event of the termination of the Executive’s employment for
any reason, including a merger or sale of the Company or the Bank or sale or
transfer of a majority of the stock of the Bank or the Company (any one of which
shall be a “Change of Control”) or failure of the Employers to continue the
Executive’s employment at the termination of this Agreement or any subsequent
employment agreement, or if the Executive is not elected as a member of the
Boards or upon agreement that Executive is to transition from service as Chief
Executive Officer to service as a non-employee member of the Boards
(individually, a “Termination Event”), but excluding the Executive’s death or
resignation by the Executive without Good Cause or termination of the Executive
for Good Reason as set forth in Section 4(e), as consideration for the
Executive’s services to the Employers prior to the Executive’s termination, the
Employers shall pay to the Executive One Million Five Hundred Ninety Thousand
Dollars ($1,590,000).
 
 
5.           In all other respects, the Employment Agreement remains in full
force and effect.
 
 
       IN WITNESS WHEREOF, the Company and the Bank have each caused this
Amendment to be executed by a duly authorized officer and Executive has executed
this Amendment on the date specified below.
 

 
REPUBLIC FIRST BANCORP, INC.
     
By: /s/ Frank A. Cavallaro
     
Name and Title: Frank A. Cavallaro, CFO
     
Date: 3/18/15
     
REPUBLIC BANK
     
By: /s/ Frank A. Cavallaro
     
Name and Title: Frank A. Cavallaro, CFO
     
Date: 3/18/15
     
HARRY D. MADONNA
     
/s/ Harry D. Madonna
     
Date: 3/18/15

 
 
 
 

--------------------------------------------------------------------------------

 